IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00339-CV

            IN THE INTEREST OF W.D. AND C.D., CHILDREN


                         From the County Court at Law
                              Ellis County, Texas
                           Trial Court No. 95441CCL


                                      ORDER

      Each appellant presented the Court with an “Appellant’s First Unopposed Motion

to Extend Deadline to File Appellant’s Brief.” Both motions, which were filed on

December 27, 2018, are granted. Appellants’ briefs are due January 3, 2019.


                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions granted
Order issued and filed January 2, 2019